Citation Nr: 9910735	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from October 1970 to 
December 1971 and from February 1991 to February 1995.  He 
had an unverified period of active service prior to October 
1970.  The DD 214 issued at the end of his last period of 
active service indicates that he had 19 years and almost 4 
months of inactive service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease and an increased disability 
rating for a left foot disorder were denied in a rating 
decision in February 1997.  The veteran was furnished a 
statement of the case on these issues but on his VA Form 9 
filed in March 1997, the veteran only appealed the issue of 
entitlement to service connection for hearing loss.


REMAND

The veteran has contended, in essence, that he developed a 
hearing loss as a result of flying helicopters while on 
active duty every year with the National Guard.  
Unfortunately, it is necessary to request further information 
before a decision may be made in this case.

First, obtain verification of all periods of active duty, 
active duty for training, and inactive duty training from May 
1975 to May 1991.

After the veteran's release from active duty in 1971, he was 
in the inactive reserves until 1975, when he became a 
helicopter pilot in the National Guard.  He contends that, as 
a Guard pilot, he had to maintain the same standards as a 
pilot on active duty, to include flying the same amount of 
hours.  This was impossible to do during his annual active 
duty, and he had to fly on his weekend drill and additional 
training periods.  He also revealed that he had been a 
civilian helicopter pilot for 18 months prior to his reentry 
to active duty in 1991.

During his initial period of service, in September 1970 an 
audiometric test revealed a 40 decibel loss at 3000 Hertz for 
the left ear.  However, on the separation examination an 
audiometric test disclosed the highest decibel loss was 20 at 
4000 Hertz.  On a VA examination in April 1974, the highest 
decibel loss was 15 at 4000 Hertz in the left ear, and 10 at 
4000 Hertz in the right ear. 

A rating decision in April 1974 denied service connection for 
a left ear hearing loss.  

The initial official audiometric examination of record after 
the VA examination in 1974 was in August 1979.  This 
disclosed the highest decibel losses were 30 at 4000 Hertz 
and a 20 decibel loss at 3000 Hertz in the left ear.  On an 
official audiometric examination in November 1986, the 
veteran had a 50 decibel loss at 3000 Hertz in the left ear.

There is no examination of record at entrance to active duty 
in February 1991.  An audiometric examination in November 
1991 disclosed a 55 decibel loss at 3000 Hertz and a 40 
decibel loss at 4000 Hertz in the left ear.  In November 
1994, approximately 3 months prior to discharge from his last 
period of service, an audiogram disclosed a 60 decibel loss 
at 3000 Hertz in the left ear.

On a VA audiometric examination in July 1995, the veteran had 
a 55 decibel loss at 3000 Hertz and a 35 decibel loss at 4000 
Hertz in the left ear.  Speech recognition was 100 percent in 
the right ear and 92 percent in the left ear.  On a VA 
audiometric examination in May 1996, the veteran had a 60 
decibel loss at 3000 Hertz and a 35 decibel loss at 4000 
Hertz in the left ear.  Although no pure tone threshold in 
the right ear was higher than 25, speech recognition was 84 
percent in the right ear.  Speech recognition was 76 percent 
in the left ear. 

Because of apparently inconsistent results on VA 
examinations, a further VA examination, taking into account 
the veteran's history, should be undertaken.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131 (West 1991).  "Active military 
service" is defined as including "any period of active duty 
for training" and "any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty."  38 U.S.C.A. § 101(24) 
(West 1991).

Concerning claims for service connection for hearing loss or 
impairment, the VA has specifically defined what is meant by 
a "disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude an award of service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for a hearing loss 
which first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required for a 
claim for service connection for any disability, that his 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304 (1998); Hensley, 5 Vet. App. at 159-60.

In view of the foregoing, this claim is remanded to the RO 
for the following development:

1.  Obtain verification of all periods of 
active duty, active duty for training, and 
inactive duty training from May 1975 to May 
1991.  Request from the appropriate official 
source copies of any official audiometric 
examinations performed on the veteran between 
the period the veteran entered the National 
Guard in May 1975 up to August 1979.  In 
addition, the RO should attempt to obtain 
copies of any audiometric examinations 
performed after November 1986 up to the time 
of entrance into service in February 1991, 
including an entrance examination.  Associate 
all records and responses with the claims 
file. 

2.  Schedule the veteran for a VA examination 
by a physician specializing in ear disorders.  
The examiner should be provided a copy of 
this remand and the veteran's claims folder, 
and should be requested to review the 
veteran's medical history, including the 
period of National Guard service between May 
1975 and his reentry to active service in 
February 1991, prior to conducting the 
examination.

An audiometric examination sufficient for 
rating purposes should be performed, and the 
examiner is asked to comment about the 
reliability of the results obtained.  The 
examiner is asked to express an opinion as to 
the date of onset and etiology of any current 
hearing loss disability, including 
consideration of the likelihood that any 
current disability was caused by exposure to 
acoustic trauma, such as that experienced in 
flying helicopters, or whether a preexisting 
hearing loss of the left ear was aggravated 
during active service from February 1991 to 
February 1995.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination. 
 
Thereafter, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).  The purpose 
of this REMAND is to obtain additional information and 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








